                                                                                       Case 2:18-cv-02286-JAD-BNW Document 58 Filed 06/18/21 Page 1 of 2


                                                                                   1   G. MARK ALBRIGHT, ESQ.
                                                                                       Nevada Bar No. 001394
                                                                                   2   DANIEL R. ORMSBY, ESQ.
                                                                                       Nevada Bar No. 014595
                                                                                   3   ALBRIGHT, STODDARD, WARNICK & ALBRIGHT
                                                                                       801 South Rancho Drive, Suite D-4
                                                                                   4
                                                                                       Las Vegas, Nevada 89106
                                                                                       Tel: (702) 384-7111
                                                                                   5
                                                                                       Fax: (702) 384-0605
                                                                                   6   gma@albrightstoddard.com
                                                                                       dormsby@albrightstoddard.com
                                                                                   7   Attorneys for Defendant Alton Locklear

                                                                                   8                               UNITED STATES DISTRICT COURT
                                                                                   9                                      DISTRICT OF NEVADA
                                                                                  10
                                                                                        SAEID SAM KANGARLOU
                                                                                  11                                                   Case No. 2:18-cv-02286-JAD-BNW
                                                                                                 Plaintiff,
                                                                                  12
   ALBRIGHT, STODDARD, WARNICK & ALBRIGHT




                                                                                        vs.                                                   STIPULATION AND ORDER
                                                                                  13                                                        REGARDING PRODUCTION OF
                                                                                        ALTON AL LOCKLEAR; LUMBEE LAND                       DOCUMENTS REQUESTED IN
                                                                                  14    DEVELOPMENT, INC; LUMBEE TRIBE                      SUBPOENA TO MORTENSON &
                                    A PROFESSIONAL CORPORATION

                                       801 SOUTH RANCHO DRIVE
                                       LAS VEGAS, NEVADA 89106

                                                         LAS VEGAS NEVADA 89106




                                                                                        HOLDINGS,                                                   RAFIE, LLP
                                         QUAIL PARK, SUITE D-4




                                                                                  15
LAW OFFICES




                                                                                  16             Defendant.

                                                                                  17

                                                                                  18          IT IS HEREBY STIPULATED AND AGREED, by and between Mortenson & Rafie, LLP
                                                                                  19   and Defendant Alton Al Locklear, by and through their counsel of record, Mark Albright, Esq., that
                                                                                  20   production of documents relating to the Subpoena for documents served upon Mortenson & Rafie,

                                                                                  21   LLP, on or about June 10, 2021 shall be stayed until such time as the Motion to Quash Service and

                                                                                  22   Issuance of Subpoena noticed by Plaintiff, Saeid Sam Kangarlou, has been ruled on by this Court,

                                                                                  23   //
                                                                                       //
                                                                                  24
                                                                                       //
                                                                                  25
                                                                                       //
                                                                                  26
                                                                                       //
                                                                                  27
                                                                                       //
                                                                                  28
                                                                                      Case 2:18-cv-02286-JAD-BNW Document 58 Filed 06/18/21 Page 2 of 2


                                                                                  1
                                                                                      and an order directing Mortenson & Rafie, LLP to perform on the subpoena has been issued by the
                                                                                  2
                                                                                      Court.
                                                                                  3            IT IS SO STIPULATED.
                                                                                  4
                                                                                       DATED this 18th day of June 2021.                DATED this 18th day of June 2021.
                                                                                  5
                                                                                       ALBRIGHT, STODDARD, WARNICK                      MORTENSON & RAFIE, LLP
                                                                                  6    & ALBRIGHT

                                                                                  7
                                                                                       /S/ Daniel R. Ormsby                             /S/ Darius F. Rafie
  ALBRIGHT, STODDARD, WARNICK & ALBRIGHT




                                                                                  8    ____________________________                     ___________________________
                                                                                       G. MARK ALBRIGHT, ESQ.                           DARIUS F. RAFIE, ESQ.
                                                                                  9    Nevada Bar No. 1394                              Nevada Bar No. 6465
                                                                                       DANIEL R. ORMSBY, ESQ.                           PETER B. MORTENSON, ESQ.
                                   A PROFESSIONAL CORPORATION




                                                                                 10
                                      801 SOUTH RANCHO DRIVE
                                      LAS VEGAS, NEVADA 89106

                                                        LAS VEGAS NEVADA 89106




                                                                                       Nevada Bar No. 14595                             Nevada Bar No. 5725
                                        QUAIL PARK, SUITE D-4
LAW OFFICES




                                                                                 11    801 S. Rancho Dr., Suite D4                      10781 W. Twain Avenue
                                                                                       Las Vegas, NV 89106                              Las Vegas, NV 89135
                                                                                 12    Telephone: (702) 384-7111                        Telephone: (702) 363-4190
                                                                                       Facsimile: (702) 384-0605                        Facsimile: (702) 363-4107
                                                                                 13    Attorneys for Defendant Alton Locklear           Attorneys in receipt of Subpoena

                                                                                 14

                                                                                 15

                                                                                 16                                               ORDER

                                                                                 17
                                                                                               It is hereby ORDERED, ADJUDGED AND DECREED that Mortenson & Rafie, LLP shall
                                                                                 18   not take action on the above referenced Subpoena until such time as this court has ruled on the
                                                                                 19   Motion to Quash regarding the same and issued an order directing said action.
                                                                                 20

                                                                                 21
                                                                                                                                          _____________________________________
                                                                                 22                                                       UNITED STATES MAGISTRATE JUDGE
                                                                                 23                                                              June 21, 2021
                                                                                                                                          DATE:_______________________________
                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27

                                                                                 28

                                                                                                                                    -2-
